        Case 2:18-cv-00737-DMG-RAO Document 128 Filed 11/07/18 Page 1 of 2 Page ID #:1429




                 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
                     Charles K. Verhoeven (Bar No. 170151)
                 2   charlesverhoeven@quinnemanuel.com
                    David A. Perlson (Bar No. 209502)
                 3  davidperlson@quinnemanuel.com
                    James Judah (Bar No. 257112)
                 4  jamesjudah@quinnemanuel.com
                   50 California Street, 22nd Floor
                 5 San Francisco, California 94111-4788
                   Telephone: (415) 875-6600
                 6 Facsimile: (415) 875-6700
                 7 Duane R. Lyons (Bar No. 125091)
                   duanelyons@quinnemanuel.com
                8 865 S. Figueroa St., 10th Street
                  Los Angeles, California 90017
                9 Telephone: (213) 443-3000
                  Facsimile: (213) 443-3100
               10
                  Attorneys for Plaintiff
               11 FARADAY&FUTURE INC.
               12                      UNITED STATES DISTRICT COURT
               13       CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
               14 FARADAY&FUTURE INC.,                CASE NO. 2:18-cv-00737-DMG
               15             Plaintiff,              DECLARATION OF BRIAN FRITZ
               16       vs.
               17 EVELOZCITY, INC.,
               18             Defendant.
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
                                                                        Case No. 2:18-cv-00737-DMG
08273-00001/9959900.2                                               DECLARATION OF BRIAN FRITZ
        Case 2:18-cv-00737-DMG-RAO Document 128 Filed 11/07/18 Page 2 of 2 Page ID #:1430




                 1        I, Brian Fritz, hereby declare as follows.
                 2        1.     I am a member of the bar of the State of California and Managing
                 3 Counsel, Litigation & Compliance at Faraday&Future Inc. (“FF”). I make this
                 4 declaration of personal, firsthand knowledge and, if called and sworn as a witness, I
                 5 could and would testify competently as follows.
                 6        2.     FF consents to Quinn Emanuel’s withdrawal as counsel for FF in this
                 7 action, Faraday&Future Inc. v. EVelozcity, Case No. 2:18-cv-00737-DMG. FF
                 8 cannot comply with the terms of FF’s retention agreement with Quinn Emanuel by,
                 9 inter alia, paying Quinn Emanuel’s fees. FF intends to locate replacement counsel.
               10         I declare under penalty of perjury under the laws of the United States of
               11 America that the foregoing is true and correct and that this declaration was executed
               12 this 7th day of November, 2018, in Los Angeles, California.
               13
               14
                                                             /s Brian E. Fritz
               15
                                                             Brian E. Fritz
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28

                                                              -1-                    Case No. 2:18-cv-00737-DMG
08273-00001/9959900.2                                                            DECLARATION OF BRIAN FRITZ
